IN THE SUPREME COURT OF THE STATE OF NEVADA

 

 

WESLEY RUSCH, AN INDIVIDUAL, No. 84857
Appellant,
vs,
CHAMPERY RENTAL REO, LLC, AS F L. E D
SUCCESSOR-IN-INTEREST TO JUN 30 2022
HOLLYVALE RENTAL HOLDINGS,
LLC, CLERK OF SJPREME COURT
Respondent. vB One

ORDER DISMISSING APPEAL

This is a pro se appeal from a district court order denying a
motion for reconsideration. Eighth Judicial District Court, Clark County;
Monica Trujillo, Judge.

Review of the notice of appeal and documents before this court
reveals a jurisdictional defect. This court “may only consider appeals
authorized by statute or court rule.” Brown v. MHC Stagecoach, LLC, 129
Nev. 343, 345, 301 P.3d 850, 851 (2013). No statute or court rule authorizes
an appeal from an order denying a motion for reconsideration. Arnold v.
Kip, 123 Nev. 410, 417, 168 P.38d 1050, 1054 (2007) (“[A]n order denying
reconsideration is not appealable.”). Accordingly, this court lacks

jurisdiction and
ORDERS this appeal DISMISSED.

J Maslow a
\

Hardesty

AVG eF Ji LA——. Ji

Stiglich Herndon

 

 

Supreme Court
OF
NEVADA

(O) 1947A SRR a2- 29

 

 
ce: Hon. Monica Trujillo, District Judge
Wesley Rusch
Wedgewood, LLC
Eighth District Court Clerk

Supreme Court
OF
NEVADA

(0) 197A ERB 2